Citation Nr: 0800129	
Decision Date: 01/03/08    Archive Date: 01/22/08	

DOCKET NO.  05-13 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case is now ready for 
appellate review.


FINDINGS OF FACT


1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  Hearing loss was not demonstrated upon audiometric 
examination at service separation, bilateral hearing loss for 
VA purposes and tinnitus were not objectively demonstrated by 
any clinical evidence at any time during or for some 38 years 
after the veteran was separated from active military duty, 
and a preponderance of the competent evidence on file is 
against the veteran's claim that current findings of tinnitus 
and bilateral hearing loss are attributable to incidents and 
acoustic trauma of active military service.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was initially provided formal VCAA notice in 
April 2004, prior to the issuance of the adverse rating 
decision now on appeal from August 2004.  This notice 
informed him of the evidence necessary to substantiate his 
claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  The service 
medical records were collected and the veteran was provided a 
VA examination with a review of the claims folder and a 
request for opinions consistent with the VCAA at 38 U.S.C.A. 
§ 5103A (d).  The veteran did not provide any objective 
evidence documenting complaints or findings of chronic 
hearing loss and/or tinnitus in the years following service 
separation.  All known available evidence has been collected 
and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  Service connection 
may also be granted for certain specified diseases including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year after service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.3.7, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds in the relevant frequencies of speech at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory thresholds for at 
least 3 of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. §3.385.  
Additionally, US Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 
20 decibels, and that threshold levels of above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The service medical records are entirely silent 
for any complaints, findings, treatment or diagnosis for 
hearing loss or tinnitus of either ear.  The veteran was 
provided audiometric examinations for both enlistment and 
separation.  As noted by the VA audiologist who examined the 
veteran in July 2004, these examinations from the early to 
mid 1960's were conducted using ASA standards and must be 
converted to modern day ISO standards by adding certain 
specified numbers to the reported pure tone decibel 
thresholds.  Having converted from ASA to ISO, the veteran's 
audiometric examination for enlistment revealed all pure tone 
decibel thresholds for speech at or under 20 decibels, with 
the single exception of a pure tone decibel threshold of 25 
at 500 Hertz for the left ear.  At the time of service 
separation, all pure tone decibel thresholds tested were at 
or under 15 decibels (although as was common at the time, 
pure tone decibel thresholds at 3,000 Hertz were not tested).  

The veteran's VCAA notice specifically requested him to 
identify any and all treatment records reflecting objective 
medical evaluation of his hearing at any time following 
service separation up until present.  No such evidence was 
provided, and there is essentially a complete absence of any 
objective evidence revealing a loss of hearing acuity and/or 
complaints of tinnitus at any time from service separation in 
1966 until the veteran was examined by VA in 2004, a period 
of some 38 years.

The veteran was provided VA audiometric examination in July 
2004.  He told the audiologist that his hearing loss "began 
suddenly in 1965 while he was in Vietnam."  The veteran's 
military occupational specialty was in artillery, and he 
reported being both trained for and using 105-millimeter 
Howitzers during service, including the report of an 
accidental explosion of a shell within 50 yards of his 
position.  He denied any history of otorrhea, otalgia or any 
otologic surgery.  He also reported that following service 
separation, he worked in a smelting plant for 33 years, and 
that he was "required to wear hearing protectors."  
Audiometric examination revealed, for the first time, that 
the veteran met the criteria for recognition of hearing loss 
disability under 38 C.F.R. § 3.385 for both ears, including 
speech recognition scores of 84 percent for the right ear and 
80 percent for the left ear.  Current examination revealed 
normal middle ear function.

The VA audiologist reviewed the veterans' claims folder in 
conjunction with the examination and noted that although pure 
tone decibel thresholds at 3,000 Hertz were not tested at 
service separation, hearing testing conducted at both 
enlistment and separation was not indicative of any noise-
induced hearing loss.  He wrote that it was well known that 
the type of noise to which the veteran was exposed during 
service resulted in hearing loss in the high frequencies, 
with the greatest amount of hearing loss observed at 4,000 
Hertz.  At service separation, the veteran's hearing was 
entirely normal at 4,000 Hertz for each ear.  Based upon 
current examination and record review, the audiologist opined 
that it was not likely that the veteran's current 
sensorineural hearing loss and tinnitus were causally related 
to incidents of military service.  

The veteran argues that his current hearing loss and tinnitus 
are attributable to acoustic trauma during service.  He has 
also reported that he does not believe that he was provided 
an audiometric examination coincident with his examination at 
service separation.  He has argued that his hearing was 
unprotected during service, but that he was required to wear 
hearing protection in his subsequent 33 years of employment 
in an industrial smelting plant.

The Board finds that a preponderance of the evidence on file 
is against the veteran's claims for service connection for 
both hearing loss and tinnitus.  While it is clear that the 
veteran was exposed to some degree of acoustic trauma during 
service, including noise associated with training for 
artillery, and the 4 months and 13 days he was assigned in 
Vietnam, and associated with firing for qualification with 
small arms (the veteran qualified expert with the M-14 
rifle), the objective evidence on file simply does not reveal 
any loss of hearing or tinnitus at any time during or for 
many years after service separation.  

Although the veteran reports that his hearing was not tested 
at service separation, there is certainly no evidence on file 
sufficient for the Board to disbelieve the plainly reported 
audiometric examination results included in the physical 
examination for service separation in January 1966.  
Additionally, the Board finds it noteworthy that the veteran 
himself completed his own report of medical history in 
January 1966, at which time he affirmatively noted that he 
did not have ear, nose or throat trouble, running ears, or 
hearing loss.  There is, in essence, a complete absence of 
any objective evidence demonstrating hearing loss or tinnitus 
at any time during or for some 38 years after the veteran was 
separated from service.  The only competent clinical opinion 
on file, provided by the VA audiologist in July 2004, is 
against the veteran's claims.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


